 

 

Case 1:19-cv-05549-GBD Document 17 Filed 06/29/20 Page 1 of 1

 

a

 

 

 

 

 

USDC SDNY
DOCUMENT
UNITED STATES DISTRICT COURT ie
SOUTHERN DISTRICT OF NEW YORK | ELECTRONICALLY FILED
we ee eee x DOC #:
> FP DATE FILED:
UNITED STATES OF AMERICA, 5H nena a2 evan °
Plaintiff, :
-against- : ORDER
CAROLYN BUFF, : 19 Civ. 5549 (GBD)
Defendant. ;
we ee ee ee ee eee XK

GEORGE B. DANIELS, District Judge:

Defendant’s request for an extension of time to consult with an attorney and respond to the
complaint is hereby GRANTED. Defendant shall file any response to the complaint by July 24,
2020, Should Defendant (either independently or through counsel) have any questions regarding
this case, Defendant should reach out to the Assistant United States Attorney assigned to this
matter. His contact information, as it is reflected on the docket, is listed below:

Stephen Seungkun Cha-Kim
United States Attorney’s Office
Southern District Of New York
86 Chambers Street, Third Floor

New York, NY 10007
Phone: (212) 637-2768
Fax: (212) 637-2702
Email: Stephen.Cha-Kim@usdoj.gov

Dated: June 25, 2020
New York, New York
SO ORDERED.

Pine S Donwke

. DANIELS
TATES DISTRICT JUDGE

 
